              Case 1:16-cr-00024-JRH-BKE Document 131 Filed 03/02/21 Page 1 of 1



 PROB 35                           Report and Order Terminating Probation
(Rev. 6/17)                            Prior to Original Expiration Date
                                                                                                    D
                                     United States District Court
                                              FOR THE
                                                                                       U.S.DiSTUK r COURT
                                                                                          AUGU3“* / [}]■’/.
                                   SOUTHERN DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION                              ZQZI ilAR-2 P 5 H'


              UNITED STATES OF AMERICA

                            V.                                 Crim.No.     l:16CR00024-003

                     Justin Washington


        On April 11,2017, the above named was placed on probation for a period of five years. He has complied
with the rules and regulations of probation and is no longer in need of supervision. It is accordingly recommended
that he be discharged from supervision.

                                                             Respectfully submitted,




                                                             JfBaylan Thomas
                                                             United States Probation Officer


                                          ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

        Dated this
                           D


                                                                  LDAiL HALL/CHiEF JtfDGE
                                                      \    UNITED States district court
                                                       \sOUTyEkN DISTRICT OF GEORGIA
